Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Peter Schroen on June 3rd, 2021.

The application has been amended as follows: 
16. (Currently Amended) A calibrating device for calibration of a film tube, 
which has an outer diameter, which is adjustable by an excess gas pressure in the interior of the film tube,
comprising at least one guidance element and at least one guidance surface, 
wherein the at least one guidance element comprises the at least one guidance 
wherein each encircling element is made from a solid material possessing a thickness that prevents the cross-sectional shape of the inlet and outlet elements from changing under an application of force that does not lead to the inlet and outlet elements being destroyed, 
wherein the film tube defines an axis of symmetry, 
wherein the distance of the at least one guidance surface and/or of the at least one guidance element to the axis of symmetry is alterable by the one or more support elements, 
wherein the film tube is guidable by the calibrating device in the direction of gravity, 
wherein above, or in an [[the]] inlet region of the at least one guidance element, a liquid reservoir is situated, wherein the liquid is able to be directed out of the liquid reservoir to the outer periphery of the film tube, wherein the film tube is surrounded by a closed liquid film, and wherein the guidance length is adjusted or constant, independent of the distance of the guidance surface and/or of the guidance element to the axis of symmetry.
17. (Currently Amended) The calibrating device of claim 16, wherein the at least one guidance element andat least one guidance surface, when viewed in the transport direction, at the start of the calibration device, form an inlet region with a cross section that diminishes in the transport direction.
18. (Currently Amended) The calibrating device of claim 17, wherein the cross section is adjustable or constant, independent of the distance of the at least one guidance surface and/or of the at least one guidance element to the axis of symmetry.

wherein the at least one guidance element includes 
26. (Currently Amended) The calibrating device of claim 16, wherein the one or more elastic elements

27. (Currently Amended) The calibrating device of claim 16, wherein the at least one guidance surface is made available via at least one elastically deformable element.
28. (Currently Amended) The calibrating device of claim [[16]] 27, wherein the at least one elastically deformable element extends over multiple guidance elements.
29. (Currently Amended) A method for calibrating a film tube, wherein the outer diameter of the film tube is adjusted by an excess gas pressure in the interior of the film tube, wherein the film tube is calibrated using at least one guidance element and at least one guidance surface, wherein with the at least one guidance element comprising an inlet element and an outlet element, wherein each of the inlet and outlet elements comprises a plurality of encircling elements connected among each other by one or more elastic elements and is connected to one or more support elements, to which the at least one guidance surface is assigned, which the outer surface of the film tube faces, the exterior diameter of the film tube is limited and the film tube is guided in a region which has a guidance length, wherein the each encircling element is made from a solid material possessing a thickness that prevents the cross-sectional shape of the inlet and outlet elements from changing under an application of force at least one guidance surface and/or of the at least one guidance element to the axis of symmetry is alterable by the one or more support elements, wherein the film tube is guided by the calibrating device in the direction of gravity, wherein above, or in [[the]] an inlet region of the at least one guidance element, a liquid reservoir is situated, from which the liquid is directed out of the liquid reservoir to the outer periphery of the film tube, wherein the film tube is surrounded by a closed liquid film, and wherein the guidance length is adjusted or constant, independent of the distance of the guidance surface and/or of the guidance element to the axis of symmetry.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 16 has been amended to recite “comprising at least one guidance element and at least one guidance surface, 
wherein the at least one guidance element comprises an inlet element and an outlet element, wherein each of the inlet and outlet element comprises a plurality of encircling elements connected among each other by one or more elastic elements and is connected to one or more support elements is provided, to which the at least one guidance surface is assigned, which the outer surface of the film tube faces, and which limits the exterior diameter of the film tube and guides the film tube in a region which has a guidance length, 
wherein each encircling element is made from a solid material possessing a thickness that prevents the cross-sectional shape of the inlet and outlet elements from changing under an application of force that does not lead to the inlet and outlet elements being destroyed.” 

Stangl (US 3,958,913), Coquelin (US 3,663,134), Goldenstein (US 2013/0161852), Frische (US 2009/0304840) differ in how the inlet and outlet are structured. Further, modifying these or other references to teach the recited structure would involve substantial changes to their operation and the available prior art does not provide a rationale for such modifications.
Similarly, claim 29 has been amended to recite that at least one guidance element has the structure also recited in claim 16 and is similarly allowed. All other claims depend from either claim 16 or claim 29 and are accordingly allowed.
Of note, the embodiment in Fig. 6 of Applicant’s disclosure, comprising a spring 601 in place of a plurality of individual components is outside the scope of claim 16 as interpreted because spring 601 is a single unit and is not a plurality of encircling elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J CHIDIAC whose telephone number is (571)272-6131.  The examiner can normally be reached on 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICHOLAS J CHIDIAC/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744